DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 11-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 August 2022.
The traversal is on the ground(s) that “the inventions are so closely related that a complete search of one invention must necessarily include a search of the other such that there is no serious burden on the examiner…”  This is not found persuasive. Examiner first notes that Applicant’s arguments amount to only general allegations and do not seek to specifically address the differences in claim scope and clearly explain WHY these differences are trivial and do not demonstrate a burden, particularly when considering both prior art and non-prior art issues. Specifically, the claims as presented demonstrate two-way distinctiveness and describe inventions that occupy two different statutory classes. The withdrawn invention (Group II) is directed toward a generally non-descript “magnetically controllable medical device” which is useful for “interventional medical procedures” which is limited only by the fact that it includes a permanent magnet material, which is “magnetically controllable” (to this extent Examiner submits that ALL magnets are inherently “magnetically controllable”) and is limited to either a platinum/palladium alloy (Clm. 9) OR is a “guidewire” or “catheter” having particular diameters. In contrast the elected invention (Group I) is directed toward a method of making an entirely non-descript “magnetically controllable device for interventional medical procedures” where the invention is limited ONLY by manufacturing steps with an established order to first manufacture the device and THEN establish permanent magnetization. As such the apparatus made in accordance with Claim 1 is not limited by the structure recited in the inventions of Group II. Likewise, the inventions of Group II are not limited by a specific order of method steps as recited in Group I. The high level of generality with which the inventions are recited creates a large host of analogous prior art where Claim 1 is literally limited to ONLY the method of manufacturing some device which COULD be used in an interventional procedure followed by making it a permanent magnet. There is no requirement that such a device be a guidewire or catheter (as present in Claim 19) or that the magnetic material comprise a platinum or palladium alloy (as present in Claim 9) – the device manufactured in accordance with Claim 1 could literally be magnetic material stock, per se, of any material which has been induced to comprise a permanent magnet after ANY “manufacturing” step – e.g. refining, shaping, or literally any other step that changes the form of the device in any respect. Likewise, the apparatus claims do not even attempt to set forth (even in a functional sense) a specific order to the magnetization step (the only limitation to which patentability of Claim 1 could possibly hinge), furthermore to the extent that Group I is in the method statutory class and Group II is in the apparatus statutory class, the method by which a device is made is not germane to the patentability of the device itself to the extent that the method (where functionally recited in an apparatus claim) does not impart a clear material structural difference to the final product. Examiner submits that there is no structural difference between an apparatus which is magnetized BEFORE some “manufacturing” step and one which is magnetized AFTER some “manufacturing” step – so even in the event that Group II were further amended to functionally indicate a specific time frame during which permanent magnetization occurs it would still not limit the device in any particular manner. To this extent the search for each group, based on the extreme breadth of the independent claims, are each extensive and the salient limitations which direct any narrowing of the searches for either group are dependent on distinctive limitations whereby Group I depends on specific method step claims, whereas Group II completely ignores these method step claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,005,699 (“Bucalo”).
	Regarding Claim 1, Bucalo discloses a method of making magnetically controllable devices for interventional medical procedures comprising the steps of:
manufacturing a medical device (RE: “particles” 50) for interventional medical procedures (see Fig. 2 and 3; Fig. 4 and 5) having magnetic materials which are without permanent magnetization (Abstract);
Establishing permanent magnetization within the magnetic materials subsequent to manufacturing (Col. 3, Ln. 43-56; Col. 4, Ln. 16-22), wherein the permanent magnetization allows the medical device to be magnetically controllable (Col. 4, Ln. 23-34). Examiner further notes that in association with the extreme breadth of the instant claims ANY magnet is understood to be “magnetically controllable” whereby it is inherent that interacting the magnetic field of a permanent magnet with the magnetic field of a suitably strong secondary magnet will cause the fields to orient depending upon the alignment of the poles of the field.
Regarding Claim 2, Bucalo describes the step of packaging the medical device for interventional medical procedures (i.e. introducing the media 50 into a syringe for injection) and wherein the step of establishing permanent magnetization occurs after packaging the medical device (i.e. magnetization does not occur until the device is provided in vivo which necessarily requires the packaging of the media into the syringe to occur PRIOR to magnetization).
Regarding Claim 4, Bucalo describes the step of establishing permanent magnetization within the magnetic materials subsequent to manufacturing includes providing different magnetic orientations to distinct portions of the magnetic materials (see e.g. Fig. 3 and 5 – i.e. the distinct portions of the magnetic materials are induced with specific N-S poles which lacking any other limitations is held to read upon the broad “different magnetic orientations to distinct portions of the magnetic materials).
Regarding Claim 5-7, Bucalo describes that the magnetic materials may take the form of “platinum” or “platinum-cobalt alloy”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,005,699 (“Bucalo”) as applied above.
Regarding Claim 3, Bucalo is silent as to any steps of sterilization. However, Examiner submits that it is notoriously well-known and understood that ANY medical device which penetrates patient tissue is customarily sterilized prior to penetration. As such, the ordinary artisan would understand that the device of Bucalo would have been obvious to sterilize before an injection procedure in order to prevent infection, whereby to the extent that magnetization does not occur until the media is in vivo it must necessarily occur AFTER sterilization.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/93939 (“DiCaprio”) in view of U.S. Publication No. 2002/0072758 (“Reo”)
Regarding Claim 1-3, DiCaprio discloses a method of making magnetically controllable devices for interventional medical procedures comprising the steps of:
manufacturing a medical device for interventional medical procedures having magnetic materials which are permanently magnetized (see e.g. Fig. 6 – see Summary of Invention) wherein the permanent magnetization allows the medical device to be magnetically controllable.
DiCaprio, discloses the invention substantially as claimed except for explicitly disclosing WHEN the medical device is permanently magnetized, specifically that permanent magnetization is established only AFTER a manufacturing step. Examiner notes to the extent that DiCaprio is silent as to WHEN the materials are magnetized there are only three temporal possibilities – i.e. magnetization occurs prior to “manufacture”, during “manufacture”, or after “manufacture”. Examiner notes that it has been found obvious to select a specific solution from a finite number of distinct options requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
For example, Reo discloses a method of manufacturing a magnetic medical device component (Abstract) which is manufactured without permanent magnetization and can then be magnetized AFTER manufacture, packaging, and sterilization as desired (Abstract; Clm. 19). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to magnetize the apparatus of DiCaprio AFTER manufacture, packaging, and sterilization, as disclosed by Reo, since Reo discloses that this a known, suitable temporal arrangement by which a medical device can be magnetized – the temporal arrangement being one of a finite number of possible solutions since magnetization must occur one of before, during, or after any manufacture, packaging, and sterilization steps.
Regarding Claim 4, Reo discloses the step of establishing permanent magnetization within the magnetic materials subsequent to manufacturing includes providing different magnetic orientations to distinct portions of the magnetic materials (see e.g. Fig. 7A).
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/93939 (“DiCaprio”) in view of U.S. Publication No. 2002/0072758 (“Reo”) as applied above, and further in view of U.S. Publication No. 2007/0016131 (“Munger”).
Regarding Claim 5-7, DiCaprio, as modified, discloses the invention substantially as claimed except for explicitly disclosing the specific material of which the magnetic material is made. However, Munger describes that in such interventional medical devices magnetic materials can be formed of “platinum cobalt” which is suitable because it can be well magnetized, is ductile (but still hard) (see Par. 17 and 18). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the magnetic material of the invention of DiCaprio of Platinum Cobalt alloy, as disclosed by Munger, in order to select a known, suitable material based upon its art-recognized utility for a specific function while obtaining only predictable results, see In re Leshin, 125 USPQ 416.
Regarding Claim 8, DiCaprio discloses the magnetic material (modified to comprise platinum cobalt) can be formed of wires (156). DiCaprio fails to explicitly disclose the diameter of these wires. However, Munger describes that diameter of the wire is a result effective variable (Par. 25) and that PtCo wires can have diameters of 0.001 to 0.006” (i.e. 0.025 - 0.152mm) – values less than 1mm in diameter. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the magnetic wires of the invention of DiCaprio of wire stock having diameters less than 1mm, as disclosed by Munger, thereby only establishing the use of suitable magnetic wire stock known to be sufficiently useful in interventional medical devices.
Regarding Claim 9, DiCaprio discloses that the medical device is a guidewire and a catheter (see Fig. 6).
Regarding Claim 10, DiCaprio discloses the invention substantially as claimed except for disclosing the outer diameter of the guidewire or the catheter. However, it is well-understood that to be useful for vasculature procedures a catheter must comprise a sufficiently small diameter and that the guidewire must comprise a diameter less than that of the catheter, whereby Examiner submits that resolving the specific diameters to be less than 0.035” for a guidewire or less than 2mm for a catheter, presents only an obvious design choice directed toward optimizing the catheter/guidewire for the vasculature of any particular patient whereby it is understood that the size of the vasculature varies dependent upon region to be treated as well as the size of the patient (i.e. neonatal applications versus applications in an abnormally large adult) whereby changes in size/proportion, particularly those which merely carry forward of an originally patented concept or a result effective variable cannot sustain patentability, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), In re Williams, 36 F.2d 436, 438 (CCPA 1929), and Smith v. Nichols, 88 US 112, 118-19 (1874).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/06/2022